



Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT, dated as of November 13, 2012 (this “Amendment”), is
entered into among FAIRPOINT COMMUNICATIONS, INC., a Delaware corporation
(“FairPoint”), FAIRPOINT LOGISTICS, INC., a South Dakota corporation
(“Logistics” and, together with FairPoint, being collectively referred to as the
“Borrowers” and each being individually referred to as a “Borrower”), Bank of
America, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”) and the Lenders signatory hereto. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H :
WHEREAS, the Borrowers, the Administrative Agent and the other banks and
financial institutions from time to time party thereto (the “Lenders”) are party
to a Credit Agreement, dated as of January 24, 2011 (as amended, supplemented,
waived or otherwise modified prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrowers have requested that the Lenders agree to amend the Credit
Agreement to facilitate future Dispositions; and
WHEREAS, the undersigned Lenders are agreeable to such amendments, but only on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, it is hereby agreed as follows:
Article I.
Amendments
Effective on (and subject to the occurrence of) the Effective Date (as defined
below):
Section 1.1. Section 2.05 of the Credit Agreement is hereby amended by deleting
clause (b)(ii) of such Section and inserting, in lieu thereof, the following new
clause (b)(ii):


“    (ii)    If FairPoint or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a) through
(j)) which results in the realization by such Person of Net Cash Proceeds in
excess of $5,000,000 in any fiscal year of such Person, the Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of such excess
immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clauses (vi) and (ix) below); provided, however, that, with
respect to any Net Cash Proceeds (up to a maximum aggregate amount of Net Cash
Proceeds in any fiscal year of $20,000,000 (or in the event the Consolidated
Total Leverage Ratio as of the last day of the immediately preceding fiscal year
of FairPoint is 2.00 to 1.00 or less, $45,000,000)) realized under a Disposition
described in this Section 2.05(b)(ii), at the election of the Borrowers (as
notified by the Borrowers to the Administrative Agent on or prior to the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, FairPoint or such Subsidiary may reinvest all or any portion of such
Net Cash Proceeds in operating assets so long as within 180 days after the
receipt of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Borrowers in writing to the Administrative Agent); and
provided, further, however, that any Net Cash Proceeds not so reinvested shall
be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii). Notwithstanding the foregoing, to the extent that the sole
reason that FairPoint or any of its Subsidiaries is unable to reinvest all or a
portion of the Net Cash Proceeds realized under a Disposition within such 180
day period is the failure to receive any required regulatory approvals (and such
approvals have not theretofore been denied), such 180 day period may be extended
to up to 365 days in the sole discretion of the Administrative Agent; provided,
however, immediately upon any denial of a requested approval or withdrawal of
the request of such approval the applicable Net Cash Proceeds shall be applied
to the prepayment of the Loans as set forth in this Section 2.05(b)(ii).”



--------------------------------------------------------------------------------





Section 1.2. Section 7.05 of the Credit Agreement is hereby amended by:


(a) Deleting the phrase “or enter into any written agreement to make any
Disposition” as it appears in the introductory language to such Section.


(b) Deleting clause (k) of such Section in its entirety and inserting, in lieu
thereof, the following new clause (k):


“    (k)    Dispositions of assets (including, without limitation, Dispositions
of Investments in joint ventures) not otherwise permitted by this Section 7.05;
provided that (i) at the time of such Disposition, no Default shall exist or
would result therefrom, (ii) the total consideration received from all such
Dispositions permitted by this clause (k) in any fiscal year of FairPoint shall
not exceed $125,000,000 in any fiscal year (or, in the event the Consolidated
Total Leverage Ratio as of the last day of the immediately preceding fiscal year
of FairPoint is 2.00:1.00 or less, $200,000,000) and (iii) the Net Cash Proceeds
thereof shall be applied if and to the extent required by Section 2.05(b)(ii);”
Article II.
Miscellaneous


Section 2.1. Conditions to Effectiveness. This Amendment shall become effective
as of the date (the “Effective Date”) on which the following conditions have
been satisfied in full:


(a)
the Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of each Borrower and the Required
Lenders;



(b)
all representations and warranties contained in this Amendment or otherwise made
in writing to the Administrative Agent in connection herewith shall be true and
correct on the date hereof and on the Effective Date, and after giving effect to
the effectiveness of this Amendment there shall not exist a Default or an Event
of Default; and



(c)
the Administrative Agent shall have received payment in full in immediately
available funds of all reasonable out-of-pocket fees, costs and expenses
incurred by the Administrative Agent (including, but not limited to, the
reasonable fees and expenses of its legal counsel) in connection with this
Amendment and, to the extent required pursuant to Section 10.04(a)(i) of the
Credit Agreement, any unreimbursed fees and expenses heretofore incurred by the
Administrative Agent, in each case for which FairPoint has received an invoice
prior to the Effective Date.



Section 2.2. Representations and Warranties of the Borrowers.


(a)The execution, delivery and performance of this Amendment has been duly
authorized by all necessary corporate action on the part of each Borrower.


(b)The execution and delivery by each Borrower of this Amendment, and
performance by the Borrowers of the Credit Agreement as amended hereby, will not
(i) violate any applicable Law or any Organizational Documents of any Borrower
or (ii) conflict with or result in any breach or contravention of, or the
creation of any Lien (other than any Lien permitted by Section 7.1 of the Credit
Agreement) or require any payment to be made under (x) any material Contractual
Obligation to which a Borrower is a party or affecting such Borrower or the
properties of any Borrower or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which a Borrower or its property is subject.


(c)This Amendment constitutes a legal, valid and binding obligation of each
Borrower, enforceable against such Borrower in accordance with its terms, except
to the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
relating to or affecting creditors' rights generally and general equitable
principles (regardless of whether enforcement is sought by proceedings in equity
or at law).


(d)After giving effect to the effectiveness of this Amendment all
representations and warranties contained in the Credit Agreement and each other
Loan Document are true and correct in all material respects (or, in the case of
any representation or warranty that is already by its terms qualified as to
“materiality” or “Material Adverse Effect” or similar language, in all respects
after giving effect to such qualification) with the same effect as if made on
and as of such date, except to the extent any of such



--------------------------------------------------------------------------------



representations and warranties relate to a specific date, in which case such
representations and warranties shall be deemed true and correct on and as of
such earlier date (provided that for purposes of this clause (d), the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively).


Section 2.3. Severability.    Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 2.4. Continuing Effect; No Other Waivers or Amendments. This Amendment
shall not constitute an amendment to or waiver of any provision of the Credit
Agreement and the other Loan Documents except as expressly stated herein and
shall not be construed as a consent to any action on the part of any Borrower or
any Subsidiary of any Borrower, that would require an amendment, waiver or
consent of the Administrative Agent or the Lenders except as expressly stated
herein. Except as expressly amended or waived hereby, the provisions of the
Credit Amendment and the other Loan Documents are and shall remain in full force
and effect in accordance with their terms, and the terms of the other Loan
Documents (a) secure, and continue to secure, all Obligations and (b) guarantee,
and continue to guarantee, the Obligations. On and after the Effective Date,
each reference in the Credit Agreement or in any other Loan Document to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference in the Notes to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby, and this Amendment and the Credit
Agreement shall be read together and construed as a single instrument. This
Amendment shall be considered a Loan Document.


Section 2.5. Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.


Section 2.6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.


 
 
 
 
 
FAIRPOINT COMMUNICATIONS, INC.
 
 
By:
 
/s/ Ajay Sabherwal
 
 
Name:
 
Ajay Sabherwal
 
 
Title:
 
Chief Financial Officer





 
 
 
 
 
FAIRPOINT LOGISTICS, INC.
 
 
By:
 
/s/ Ajay Sabherwal
 
 
Name:
 
Ajay Sabherwal
 
 
Title:
 
Chief Financial Officer



                                    











[Signature Page to First Amendment to FairPoint Communications Credit Agreement]

--------------------------------------------------------------------------------



 
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent and a Lender
 
 
By:
 
/s/ Edna Aguilar Mitchell
 
 
Name:
 
Edna Aguilar Mitchell
 
 
Title:
 
Director



            







[Signature Page to First Amendment to FairPoint Communications Credit Agreement]